Citation Nr: 1432604	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-48 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension; and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1960 to July 1964; and on active duty in the U.S. Air Force from June 1966 until his retirement in June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension on the grounds of no new and material evidence.  

In March 2014 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  In December 1993, the RO denied the issue of service connection for hypertension on a direct basis, and in December 2004 the RO denied the issue of service connection for hypertension as secondary to service-connected diabetes mellitus; after the Veteran was notified of these decisions and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the respective determinations to the Veteran.  

2.  Presuming its credibility, evidence compiled since the December 2004 rating decision denying service connection for hypertension relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran's hypertension manifested in service or in the first year following the Veteran's discharge from active duty; and it was not caused or permanently worsened by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, which confirmed and continued the denial of service connection for hypertension on a direct basis, and denied service connection for hypertension on a secondary basis, is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2013).

2.  Evidence relevant to the claim for service connection for hypertension received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Hypertension was not incurred, and may not be presumed to have been incurred, during service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case the notice requirements were accomplished in letters sent in March and October 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  He was also apprised of the criteria for service connection on a secondary basis.

VA has also complied with its duty to assist.  Service treatment records, VA medical records, and private medical records have been obtained and are in the claims file.  Additionally, the Veteran was accorded multiple VA examinations on his claim for service connection for hypertension.  The Board has reviewed the ensuing reports and opinions, and finds that they are adequate because the examiners conducted a personal examination of the Veteran and considered the Veteran's subjective complaints; reviewed the claims file and discussed the Veteran's medical history; and explained how the evidence supported the opinions.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition, the Veteran testified regarding his claim before the undersigned Veterans Law Judge during a March 2014 Travel Board hearing.  During that hearing the Veteran was assisted by an accredited Disabled American Veterans representative.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to service or a service-connected disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  New and material evidence

In a rating decision in December 1993 the RO denied the issue of service connection for hypertension as not having been incurred during active duty service, and in a rating decision dated in December 2004 the RO denied the issue of service connection for hypertension as secondary to diabetes mellitus.  After appropriate notice of these decisions and of his appeal rights, the Veteran did not perfect an appeal within the statutory timeframe, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of either rating decision, so these decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In January 2007 the Veteran filed a new claim for service connection for hypertension.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence of record at the time of the December 2004 rating decision included service treatment records and VA and private medical records.

Evidence added to the record since the December 2004 rating decision includes, in pertinent part, a VA physician's March 2006 opinion that two of the Veteran's blood pressure readings during service were evidence of hypertension; and the Veteran's March 2014 Board hearing testimony that he took Lasix for high blood pressure during service. 

Presuming the credibility of the new evidence, it is new since it was not of record at the time of the 2004 denial, and material as it raises a reasonable possibility of substantiating the claim for service connection for hypertension.  New and material evidence having been presented, the claim is reopened.  

III.  Service connection 

Having reopened the claim for service connection for hypertension based on new and material evidence, the Board has jurisdiction to review the merits of the claims for service connection de novo, based on the whole record.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In June 1982 the Veteran separated from active duty service, and in July 1982 he filed a claim for service connection for 7 different ailments.  These did not include hypertension.  In correspondence dated in October 1993 he filed his first claim for service connection for hypertension.  For the reasons that follow the Board finds that the evidence is against the claim.

In his 1993 claim the Veteran said that he was diagnosed with hypertension during service, and during his March 2014 hearing he testified that he was taking Lasix during service; however, the Board notes that he made no mention of hypertension in his 1982 claim for service connection, and while service treatment records confirm that his systolic pressure was elevated (per VA standards) on two occasions in 1967 and 1976, and on one occasion in 1974 and 1979, the Veteran was never diagnosed with hypertension during his 20 year military career, or in the year after his separation from service.  There is also no record that he was given Lasix or any other medication for high blood pressure during service, or in the year after service.  Accordingly, service connection on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, is not warranted.

As for service connection under 38 C.F.R. § 3.303(d), the earliest clinical evidence of hypertension is seen in VA treatment records dated in 1992; some 10 years after service; and this weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  

Additionally, although a VA physician stated, in March 2006, that the Veteran's in-service blood pressure reading of 150/78 on August 24, 1979; and of 152/84 during a 1967 Football Physical Examination was "evidence of hypertension," that is true in only the narrowest sense.  In the wider context, these isolated readings do not satisfy VA criteria for a diagnosis of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 and Note (1).  And, again, there is no record in the Veteran's voluminous service treatment records of his having been diagnosed with or treated for hypertension during service, noted by an October 2009 VA examiner who concluded that the Veteran's hypertension is not related to service.  He added that while the Veteran had a borderline reading of 140/90 after service during a November 1982 VA examination, this was still considered normal.  As all of this evidence does not favor the claim, service connection under 38 C.F.R. § 3.303(d) is not warranted.  

As for a putative relationship between the Veteran's hypertension and his service-connected diabetes mellitus, in January 2007 the Veteran's representative suggested that the Veteran's hypertension may be secondary to his diabetes; however, there is no medical evidence of record that supports this assertion.  Indeed, it is flatly refuted by an October 2004 VA examiner, who advises that there is no association between the Veteran's diabetes and his hypertension; and there is no medical evidence of record to the contrary.  Accordingly, service connection under 38 C.F.R. § 3.310 is also not warranted.

To the extent that the Veteran himself suggests that his hypertension was incurred during service or may be related to a service-connected disability, there is no indication that he is qualified through specialized education, training, or experience to diagnosis a cardiovascular condition such as hypertension or offer an opinion on causation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Accordingly, the Veteran's uncorroborated contention that his hypertension began during service or may be related to a service-connected disability is mere speculation and is accorded no probative weight.  

The Board accordingly finds that the weight of the evidence is against the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Service connection for hypertension must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claims for service connection for hypertension is reopened.   

Service connection for hypertension is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


